Citation Nr: 0202249	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  98-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 19, 1994, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1977.

This matter initial came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision by a 
hearing officer of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston Massachusetts, which granted 
service connection for PTSD and assigned a 50 percent rating, 
effective July 19, 1994.  In her November 1997 notice of 
disagreement, the veteran asserted that she was entitled to 
an effective date earlier than July 19, 1994, for the award 
of service connection for PTSD.  In February 1998, a 
statement of the case was issued with respect to this issue.  
The veteran perfected her appeal as to the earlier effective 
date issue in March 1998.

In September 1998, a hearing before the undersigned Member of 
the Board was held in Washington, D.C.; a copy of the 
transcript of that hearing is of record.  During the hearing, 
the undersigned granted a request that the record be held in 
abeyance for 45 days for the submission of additional 
evidence.  New medical evidence, consisting of medical 
records dated between 1994 and 1998, along with a waiver of 
RO jurisdiction, was received in October 1998.  This evidence 
has been accepted for inclusion in the record before the 
Board.  See 38 C.F.R. § 20.1304.

During the pendency of the appeal, the veteran and his then 
service representative submitted a motion for reconsideration 
of a November 1986 Board decision that denied entitlement to 
service connection for an acquired psychiatric disorder.  
That motion was denied in June 2000.

In June 2000, the Board denied the veteran's claim for an 
effective date earlier than July 19, 1994 for the award of 
service connection for PTSD.  The veteran appealed the denial 
of her claim to the United States Court of Veterans Appeals 
(the United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court).  In April 2001, counsel for the 
Secretary of Veterans Affairs filed a Motion for Remand and 
to Stay Further Proceedings (motion); the appellant did not 
oppose the motion.  In a May 2001 Order, the Court granted 
the motion for remand, vacated the Board's June 2000 
decision, and remanded the case for proceedings consistent 
with the motion.

In September 2001, the appellant retained, as her 
representative, the attorney listed on the cover page of this 
decision.  By letter dated in October 2001, the Board advised 
the appellant's attorney of the 90-day period for submitting 
additional argument and/or evidence.  In January 2002, the 
Board received additional argument from the appellant's 
attorney.  


FINDINGS OF FACT

1.  In November 1986, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder 
on the basis that there was no relationship between her 
reported sexual assault in service and any diagnosed 
psychiatric disability.

2.  The veteran filed a claim for service connection for PTSD 
on July 19, 1994; there is no evidence to establish any 
earlier claim for PTSD. 

3.  In February 1997, the RO awarded the veteran service 
connection for PTSD, effective July 19, 1994; the basis for 
the award was recent medical evidence establishing that the 
veteran then had a diagnosis of PTSD based on the occurrence 
of an in-service rape.


CONCLUSIONS OF LAW

1.  The Board's November 1986 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The criteria for an effective date earlier than July 19, 
1994, for an award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As addressed in the Secretary's motion for remand, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified, as 
amended, at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001)).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise noted, these 
regulations also are effective November 9, 2000.  Id.

Although the Regional Office has not had the opportunity to 
consider the claim on appeal in light of the change in law 
and regulations, the Board finds that the requirements of the 
new law have, essentially, been satisfied.  In this regard, 
the Board notes that the veteran has been afforded the 
opportunity to testify, in her own behalf, at a hearing 
before the undersigned Member of the Board in September 1998.  
Moreover, by virtue of various documents prepared by the RO 
in connection with the appeal, to specifically include the 
February 1998 Statement of the Case (SOC), the veteran and 
her representative have been advised of the applicable laws 
and regulations and basis for the denial, and, hence, have 
been given notice of the information and evidence needed to 
substantiate the claim.  Furthermore, VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim, to include by requesting 
medical records from the treatment providers indicated by the 
veteran.  In fact, it appears that all evidence identified by 
the veteran as relative to this claim has been obtained and 
associated with the claims file.  Under these circumstances, 
the Board determines that a remand to the RO for explicit 
consideration of the VCAA is unnecessary, and that the claim 
is ready to be considered on the merits.  

Review of the record reveals that the veteran filed a claim 
for service connection for a nervous condition in June 1983; 
that this claim was denied by the RO in September 1983; and 
that the Board affirmed the denial in a November 1986 
decision.  At the time of the Board's November 1986 decision, 
the claims file contained service medical records showing in-
service treatment for problems including a situational 
reaction following a rape.  It also contained post-service 
medical records indicating treatment since 1984 for symptoms 
diagnosed as somatization disorder, questionable dysthymic 
disorder, and adjustment disorder stemming from the rape.  In 
denying the claim, the Board found that there existed no 
etiological relationship between the in-service traumatic 
event (the reported sexual assault in September 1976) and any 
chronic acquired psychiatric disorder diagnosed several years 
thereafter.  

The veteran's motion for reconsideration of the Board's 
November 1986 decision was denied in June 2000, and no other 
exception to finality applies; hence, that decision is final.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  The 
Board also notes that the RO's September 1983 denial-the 
decision appealed by the veteran-was subsumed by the final 
November 1986 Board decision that affirmed the denial.  See 
38 C.F.R. § 20.1104.

On July 19, 1994, the veteran filed her initial claim for 
service connection for PTSD.  With this claim, the veteran 
submitted a statement discussing the history surrounding her 
in-service rape and indicating that she had been diagnosed 
with PTSD stemming from that rape.  Also submitted at this 
time were a list of military personnel who had knowledge of 
the in-service rape, a list of the veteran's employment from 
service separation to the present, and an October 1976 
military document reporting the rape incident and the 
veteran's request for a transfer.

In connection with the claim for service connection for PTSD, 
the RO obtained and associated with the claims file pertinent 
treatment records.  VA medical records dated from January 
1994 through October 1996 show that the veteran had 
treatment, including therapy sessions with a trauma group, 
for psychiatric problems reportedly related to her in-service 
rape.  Diagnoses reflected in those records included 
depression, PTSD, and post-traumatic dysphoria and anxiety.  
A December 1994 psychological assessment culminated in 
diagnoses including PTSD and major depression.

In October 1996, the RO received additional records from the 
veteran's period of active duty.   These records included 
copies of service medical records already on file and 
additional service records regarding the rape incident.  Also 
submitted in October 1996 were statements dated in October 
1976 and January 1977 from Dr. James F. Connolly, M.D., a 
private physician.  These documents, which do not appear to 
have been previously submitted, refer to the veteran's rape 
and the impact it had on the mental health of the veteran and 
her mother.

VA examinations performed in October 1996 and January 1997 
confirmed a diagnosis of PTSD resulting from a gang rape that 
occurred during service.

The RO, in a February 1997 rating decision, implemented the 
Hearing Officer's decision that granted service connection 
for PTSD, and assigned a 50 percent rating for that condition 
effective from July 19, 1994.  As noted, the February 1997 
decision was based on the recent VA medical evidence 
diagnosing PTSD due to the in-service rape.

In November 1997, the veteran, through her then 
representative, indicated her disagreement with the assigned 
effective date for the award of service connection for PTSD.  
At that time, it was asserted that the veteran's initial June 
1983 claim for service connection for a nervous condition 
should be considered a claim for service connection for PTSD.  
In the NOD, in subsequent statements (a March 1998 
substantive appeal and an April 1998 statement from her 
representative), and in the veteran's September 1998 hearing 
testimony, it was asserted that the veteran has been 
suffering from the symptoms of PTSD since her in-service 
rape.  During her hearing, the veteran pointed to in-service 
medical records showing treatment for anxiety following the 
1976 rape, post-service medical records as early as 1984 
showing treatment for adjustment disorder, and recent medical 
evidence including diagnoses of PTSD due to the in-service 
rape.

As reported in the introduction, the veteran submitted 
additional medical evidence, with a waiver of RO review in 
October 1998.  The new medical records (dated in September 
and October 1998), show treatment for the veteran's PTSD at 
the VA Women's Health and Mental Wellness Center since 
October 1994.  In addition to providing a current diagnosis 
of PTSD, the treating psychologist expressed her clinical 
opinion that the distress noted in 1986 was most likely 
evidence of a chronic PTSD and not a short term adjustment 
reaction, as was diagnosed at that time.  In addition, the 
psychologist stated that while it was hard to believe that 
the veteran's PTSD was not exceedingly evident to anyone at 
that time, she also understood that historically the PTSD 
diagnosis was still new for clinicians in 1986.  The VA 
psychologist went on to say that she suspected that a 
diagnosis of PTSD for a rape related trauma rather than a 
combat related trauma may not have been comprehendible to a 
male clinician in the 1980's.

Along these lines, the veteran and her representative have 
asserted that while the veteran may have initially claimed 
service connection for "nerves" or a "nervous condition" in 
1983, she was actually claiming service connection for the 
symptoms of PTSD, a disorder that was not treated at that 
time in the same manner that it is treated today.  In 
essence, the veteran contends that service connection for 
PTSD should have an effective date no later than June 16, 
1983, the date she submitted her initial claim for service 
connection for "nerves."

The Board finds, however, that neither the veteran and her 
representative's assertions, nor the additional medical 
evidence associated with the record in October 1998, provides 
a basis for assignment of an effective date for the award of 
service connection for PTSD earlier than July 19, 1994.

The governing law and regulation clearly state that the 
effective date for a grant of service connection is the day 
following the date of separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. §§ 5110(a),(b); 38 C.F.R. 
§ 3.400(b)(2).  

Clearly, the veteran has not asserted, and the evidence does 
not establish, any claim for service connection for PTSD 
within one year after separation from service. On the 
contrary, a review of the record reveals that the first claim 
for service connection for PTSD was filed in July 1994.  
Furthermore, it was evidence submitted in support of the new 
claim-namely, medical evidence reflecting a diagnosis of 
PTSD based on the in-service sexual assault-which formed the 
basis for subsequent grant of service connection.  Even 
though this medical evidence appears to have reflected a 
diagnosis of PTSD as early as January 1994, the RO 
appropriately assigned the effective date as the date of 
claim, the later of the date of claim or the date entitlement 
arose.  See 38 C.F.R. §§ 3.400(b)(2), (q)(1)(ii).

Notwithstanding any assertions to the contrary, the Board 
finds that the grant of service connection for PTSD cannot be 
established on the basis of the veteran's initial claim for 
service connection for "nerves," filed in June 1983.  The 
veteran, through her attorney, has asserted that the June 
1983 claim was not then limited to any specific psychiatric 
condition.  The Board agrees with the basic premise that the 
1983 claim could be construed to encompass all psychiatric 
disorders then present.  However, the June 1983 claim could 
not have encompassed PTSD because that condition had not then 
been diagnosed, and the record reflects no diagnosis of PTSD 
for several years thereafter.  Although the veteran's 
treatment psychologist has recently offered an opinion that 
the veteran's early psychiatric symptoms could have 
represented manifestations of PTSD, this evidence was not 
received until October 1998, many years after the June 1983 
claim had been resolved.  

Significantly, moreover, it must be emphasized that the 
Board's November 1986 decision denying service connection for 
an acquired psychiatric disorder constituted a resolution of 
the June 1983 claim.  Because, for the reasons noted above, 
the Board's 1986 decision is final (and a request for 
reconsideration of that decision has been denied), the June 
1983 claim upon which the November 1986 Board denial is based 
is considered finally resolved.  As such (and contrary to the 
attorney's suggestions that the June 1983 claim remained open 
until the grant of service connection), the finally resolved 
June 1983 claim cannot serve as the basis for the later grant 
of service connection.  Clearly, the veteran's first claim 
for PTSD was filed on July 19, 1994, and the RO appropriately 
affixed the effective date of the grant of service connection 
for PTSD in accordance with that date of the claim. 

As a final point, the Board acknowledges that service medical 
records also were submitted in support of the 1994 claim for 
service connection for PTSD.  However, that fact has no 
bearing on the outcome of the decision.  When new and 
material service department records are submitted after a 
final disallowance, and service connection is subsequently 
granted on the basis of those service department records, an 
argument can be made that the effective date should the date 
of receipt of the claim on which the prior evaluation was 
made.  See 38 C.F.R. § 3.400(q)(2). See also 38 C.F.R. 
§§ 3.156(c), 20.1104, and 20.1304(b)(1).  The Board notes, 
however, that that authority appears to apply to subsequently 
granted reopened claims, whereas, as indicated above, the 
veteran's claim for service connection for PTSD constituted a 
new claim.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996) 
(holding that a claim for service connection for a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes when it has not been previously considered).  

In any event, the Board notes that the newly submitted 
service medical records did not provide the basis for the 
subsequent grant of service connection for PTSD in this case.  
These records, including the October 1976 report of the rape 
incident, only served to add additional support for the 
already accepted finding that the rape actually occurred.  
Since this fact was not in question at the time of the 1986 
Board denial-which was based on the lack of a medical nexus 
between any diagnosed chronic acquired psychiatric disorder 
and the traumatic in-service incident (rape)-the additional 
service department records are merely cumulative of evidence 
already on file.  By the express terms of the regulation, an 
earlier effective date under 38 C.F.R. § 3.400(q)(2) is not 
warranted where the additional service department records are 
not dispositive of the claim.

For all the foregoing reasons, the Board concludes that the 
record presents no legal basis for assignment of an effective 
date for the award of service connection for PTSD prior to 
July 19, 1994.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An effective date earlier than July 19, 1994, for the award 
of service connection for PTSD, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

